DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant has made an election without traverse in the reply filed on 01/10/2022. The Applicant has cancelled previously presented claims 1-50 and submitted claims 51-70. 
Claims 1-50 are now cancelled and therefore the restriction requirement is considered moot.

 Claim Objections
Claim 51 is objected to because of the following informalities:  
Claim 51 recites the limitations “probe insertable into and repositionable in an opening in body tissue”. Recommended claim language would be reciting a functional connection (e.g. configured to be inserted/fitted).  
Claim 51 recites the limitations “imaging device generating an OCT image” in line 8. Recommended claim language would be reciting a functional connection (e.g. imaging device configured to generate an OCT image).  
Claim 51 recites the limitations “viewing device that presents” in line 11. Recommended claim language would be reciting a functional connection (e.g. viewing device configured to present).  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation “body tissue” in lines 4. It is unclear if this is the same body tissue of line 2 or not.
Claim 51 recites the limitation “adjacent tissue” in lines 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation “adjacent tissue” in lines 9, 12, 16, 20, 21, 24. It is unclear if this is the same adjacent tissue of line 5 or not.
Claim 51 recites the limitation “a microscopic or optical image of the body tissue” in lines 14-15. It is unclear if this is the same “a microscopic or optical image of the body tissue” as lines 9-10 or not. 
Claim 51 recites the limitation “optical image of the body tissue” in line 17. It is unclear if this is the same “optical image of the body tissue” as lines 9-10 or not. 
Claims 52-70 are rejected for depending on rejected claim 51.
Claim 56 recites the limitation “adjacent tissue” in line 3. It is unclear if this is the same adjacent tissue of claim 51 or not.
Claim 57 recites the limitation “adjacent tissue” in line 4. It is unclear if this is the same adjacent tissue of claim 51 or not.
Claim 58 recites the limitation “adjacent tissue” in line 2. It is unclear if this is the same adjacent tissue of claim 51 or not.
Claim 59 recites the limitation “adjacent tissue” in line 2. It is unclear if this is the same adjacent tissue of claim 51 or not. 
Claim 59 recites the limitation “another OCT unit wherein the first location…is determined based on a preoperative OCT image obtained by another OCT unit”; claim 59 depends directly from claim 51 which requires “OCT image…enabling identification of a first location”. Therefore, it is unclear whether the limitation of claim 59 eliminate, or replace the limitation of claim 51, or if the limitation of claim 51 is still required. 
Claim 59 recites the limitation “the system of claim 51, … further comprising another OCT unit…to determine the first location based on a preoperative OCT image”; It is unclear whether the system requires the “another OCT unit” or just requires the preoperative data drawn from the preoperative measurements. 
Claim 60 recites the limitation “adjacent tissue” in line 2. It is unclear if this is the same adjacent tissue of claim 51 or not. 
Claim 60 recites the limitation “another OCT unit wherein the first location on the at least one of the target tissue or adjacent tissue is determined based on a preoperative OCT 
Claim 60 recites the limitation “the preoperative and intra- operative OCT images being obtained by at least one of the OCT unit or the another OCT unit”; it is unclear whether both OCT units are required or if only one OCT unit is required. In other words, are the limitations after “or” required or not.
Claim 61 recites the limitation “adjacent tissue” in line 2. It is unclear if this is the same adjacent tissue of claim 51 or not.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 51-56, 58, 61-62, 64-67, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170156588A1 granted to Ren et al. (hereinafter “Ren” – cited on IDS) in view of US Pat Pub No. 20040127843 granted to Tu et al. (hereinafter “Tu”).
Regarding claim 51, Ren discloses a system for providing a surgical procedure (para 0024), the system comprising: a probe insertable into and repositionable in an opening in body tissue (fig. 2, para 0032 “a surgical device 140 can be inserted into the procedure eye 120”); an optical coherence tomography (OCT) unit configured to transmit and receive OCT data regarding the probe and body tissue including tissue distal to a distal end of the probe to generate the OCT data of at least one of the probe, target tissue or adjacent tissue (para 0031, “OCT system 182…to scan a surgical field 122 to generate an OCT image… surgical field 122 can include various biological tissue in the procedure eye 120”, figs 3-8, showing surgical field as well as the surgical device within the surgical field); a processor configured to determine a location of the probe relative to at least one of the target tissue or adjacent tissue, the location probe, target tissue or adjacent tissue  and the at least one of a microscopic or optical image of the body tissue (para 0045 “graphical overlay, including OCT image, the key, and/or the location indicator…positioned over a portion of the field of view of the surgical microscope as shown in figs 3-9”), the OCT image of the at least one of the probe, target tissue or adjacent tissue being registered with the at least one of a microscopic or optical image of the body tissue and enabling identification of a first location on the at least one of the target tissue or adjacent tissue (para 0041-0045, figs 3-9 “OCT image 210 can be overlaid onto the field of view of the surgical microscope 130”; “By comparing the key 220 and the location indicator 230, the observer 110 can quickly and accurately establish correlation between locations in the OCT image 210 and the surgical field 122” location indicator and key as shown in fig 4), the augmented image further including a first graphical visual element indicative of the distal end of the probe (para 0024, 0034, 0043), the distal end of the probe being advanceable toward the first location on the at least one of the target tissue or adjacent tissue (para 0042, the surgical device is capable of being repositioned and advanced), and a second graphical visual element representing and identifying the first location on the at least one of the target tissue or adjacent tissue (para 0052-0056 “observer 110 can identify the corresponding position and/or range of patterns in area 232 in the location indicator 230 to determine the location of the anatomy of interest 212 in the surgical field 21… The marker 232 can include any suitable text, numerals, shapes, symbols, colors, patterns, images, scale bars, a color gradient, a ruler, and/or beam spots of varying wavelength, varying spot size, and/or varying brightness that graphically represent the anatomy of interest 212”), wherein the first graphical visual element indicative of the distal end of the probe and the second graphical visual element representing and identifying the first location on the at least one of the target tissue or adjacent tissue are viewable in the augmented image presented on the viewing device as the distal end of the probe approaches the first location on the at least one of the target tissue or adjacent tissue (figs 3-8), but fails to disclose the first location being not visible in the at least one of the microscopic or optical image of the body tissue.

Tu teaches a similar surgical system and method to treat glaucoma of an eye using an implant (abstract, para 0041). The procedure includes providing imaging to provide guidance for placement of the stent (para 0285, 0289) through a previously made incision in the trabecular meshwork (para 0290; It is understood that due to the total internal reflection of the light, the trabecular meshwork of the eye and the Schlemm's canal of the eye would not be visible in microscopic or optical image). Tu teaches the method of placing the implant in the implant site of the eye by using a probe (delivery apparatus 100b). The probe is shown in fig 31 to hold the stent device 30 at its distal tip (para 0232, fig 31). Tu additionally teaches that it is known to provide a suitable microscopy method or laser imaging to provide guidance for placement of the stent (para 0285). This would provide guidance to the surgeon to properly place the stent in the implant site. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ren with the teachings of Tu to provide a stent at the distal end of the surgical device/probe to provide a pathway for the trabecular meshwork of an eye along with an imaging method to provide the predictable result of providing guidance for placement of the stent.

Regarding claim 52, Ren as modified by Tu (hereinafter “modified Ren”) renders the system of claim 51 obvious as recited hereinabove, Ren discloses wherein the OCT unit comprises at least one of a microscope-associated OCT unit or a fiber-based OCT unit (para 0034 “OCT system 182 can be a microscope-integrated…”).

Regarding claim 53, modified Ren renders the system of claim 52 obvious as recited hereinabove, Ren discloses wherein the microscope-associated OCT unit is incorporated within a microscope device  (para 0034 “OCT system 182 can be a microscope-integrated…”).  

Regarding claim 54, modified Ren renders the system of claim 52 obvious as recited hereinabove, Ren discloses wherein the microscope-associated OCT unit is adjacent to a microscope device (fig. 2).  

Regarding claim 55, modified Ren renders the system of claim 52 obvious as recited hereinabove, Ren discloses wherein the fiber-based OCT unit comprises an optical fiber configured to transmit and receive the OCT data (fig. 1, para 0049 “The surgical microscope 130, the imaging module 150, and the display module 170, the OCT module 180, the beam module 190 can include various components (e.g., wires, contacts, interfaces, the lenses 132, etc.) for facilitating electrical, optical, and/or data communication between the computing device”).  

Regarding claim 56, modified Ren renders the system of claim 55 obvious as recited hereinabove, wherein the optical fiber is further configured to transmit a treatment light to the first location on the at least one of the target tissue or adjacent tissue (para 0032 “the surgical device can be …laser probe, an ablation probe…or other suitable ophthalmic devices, or any combination thereof”).

Regarding claim 58, modified Ren renders the system of claim 51 obvious as recited hereinabove, Tu teaches wherein the probe is configured to advance a stent to the first location on the at least one of the target tissue or adjacent tissue (para 0185).  


Regarding claim 61, modified Ren renders the system of claim 51 obvious as recited hereinabove, Ren discloses wherein the second graphical visual element is positioned to show a relative distance between the distal end of the probe and the first location on the at least one of the target tissue or adjacent tissue (fig. 6, para 0054).  

Regarding claim 62, modified Ren renders the system of claim 61 obvious as recited hereinabove, Ren discloses wherein the second graphical visual element is configured to change based on a position and an orientation of the probe (para 0054; the corresponding number next to the scale bar will be different based on the location of the anatomy of interest).  

Regarding claim 64, modified Ren renders the system of claim 51 obvious as recited hereinabove, Ren discloses wherein the viewing device is separate from the imaging device (fig. 2).  

Regarding claim 65, modified Ren renders the system of claim 51 obvious as recited hereinabove, Tu teaches wherein the target tissue or adjacent tissue comprises at least one of a trabecular meshwork of an eye or at least a portion of the Schlemm's canal of the eye (para 0036). This would provide guidance to the surgeon to properly place the stent in the implant site (trabecular meshwork). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ren with the teachings of Tu to provide imaging the eye to provide the predictable result of providing guidance for placement of the stent.

Regarding claim 66, modified Ren renders the system of claim 65 obvious as recited hereinabove, Ren discloses  wherein the at least one of the microscopic or optical image of the body tissue is limited to at least one of a microscopic image or an optical image of an (figs 3-8) [Tu teaches operating in the anterior chamber of the eye, see para 0076], the microscopic image or optical image lacking a trabecular meshwork of the eye and a Schlemm's canal due to total internal reflection of visible light when viewing through a cornea of the eye (It is understood that due to the total internal reflection of the light, the trabecular meshwork of the eye and the Schlemm's canal of the eye would not be visible in microscopic or optical image).  

Regarding claim 67, modified Ren renders the system of claim 65 obvious as recited hereinabove, Ren discloses wherein the second graphical visual element (figs 3-8), Tu teaches imaging the eye and displaying an inner wall of the Schlemm's canal (fig. 2-3, para 0179, trabecular meshwork 21).  This would provide guidance to the surgeon to properly place the stent in the implant site (trabecular meshwork). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ren with the teachings of Tu to provide imaging the eye to provide the predictable result of providing guidance for placement of the stent.


Regarding claim 70, modified Ren renders the system of claim 51 obvious as recited hereinabove, Tu teaches wherein the target tissue or adjacent tissue comprises at least one of a supraciliary space in the eye, a subconjunctival space in the eye, an iris, a cornea, or an anterior chamber of the eye, the target tissue or adjacent tissue being in a region where total internal reflection precludes optical visualization of the probe without use of a gonio lens (para 0290; It is understood that due to the total internal reflection of the light, the trabecular meshwork of the eye and the Schlemm's canal of the eye would not be visible in microscopic or optical image). This would provide guidance to the surgeon to properly place the stent in the implant site (trabecular meshwork). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ren with the teachings of Tu to provide imaging the eye to provide the predictable result of providing guidance for placement of the stent.


Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Ren (20170156588) in view of Tu (20040127843) as applied to claims 51-56, 58-62, 64-67 and 70 above, and further in view of US Pat Pub No. 20170280989 granted to Heeren (cited on IDS). 
Regarding claim 57, modified Ren renders the system of claim 52 obvious as recited hereinabove, but fails to discloses  wherein the fiber-based OCT unit comprises an array of fibers comprising a first fiber and a second fiber, the first fiber configured to transmit and receive the OCT data and the second fiber is concurrently configured to transmit a treatment light to the first location on the at least one of the target tissue or adjacent tissue.  
Heeren teaches an ophthalmic surgical system having an OCT system and a microscopic imaging system. Heeren teaches that it is known to provide imaging systems configured analogously to the OCT imaging systems (e.g., integrated with microscope 100, probe-based, and/or integrated with surgical instrument 146) to generate depth-resolved images that may be analyzed by tracking unit 144 (para 0050) wherein the surgical instrument may additionally be integrated with OCT imaging probe  and coupled with probe-based OCT system and having one or more optical fibers ….to transmit and/or receive an OCT imaging beam (para 0054, fig. 1). This will allow the OCT imaging beam may be directed within the patient's eye 102 using surgical instrument 146 rather than a separate OCT probe or beam scanner which provides the predictable result of monitoring distance between the distal tip of surgical instrument 146 and eye 102 without adjusting an OCT beam toward the instrument; because the imaging beam is projected from the tip of the surgical instrument (para 0054). it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ren with the teachings of Heeren to provide a first and a second fiber to transmit and receive OCT data and provide treatment light from the same probe in order to provide the predictable result of using the same probe to monitor the distance between the distal end of the surgical tool and the targeted tissue and eliminate the need for a second imaging probe.

Claims 59-60, 63, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (20170156588) in view of Tu (20040127843) as applied to claims 51-56, 58-62, 64-67 and 70 above, and further in view of US Pat Pub No. 20130085484 granted to Valen et al. (hereinafter “Valen”).
Regarding claim 59, modified Ren renders the system of claim 51 obvious as recited hereinabove, Ren discloses further comprising another OCT unit wherein the first location on the at least one of the target tissue or adjacent tissue is determined based on a [OCT unit] (para 0007, “OCT system configured to scan a surgical field to generate an OCT image”; it is well known to use OCT imaging to capture images prior to the surgery). But fails to disclose preoperative OCT image obtained by the another OCT unit. 
Valen teaches a similar system and method for performing glaucoma surgery and providing pre-operative scanning measurement which provides measurements of depth of the layer or layers being affected, depths of remaining tissue…(para 0063). This allows for determining the real-time data with pre-operative data to determine the remaining depth (para 0063; it is understood that the image obtained could be by the same imaging device used at another time, i.e., preoperative, or by another imaging device at any time. This would facilitate distributing the imaging operation to other devices to reduce work required by one imaging device and/or validating imaging performed by one imaging device using a second imaging device). This would provide monitoring the status of the surgery and to facilitate automated control of the procedure, such as time or thickness remaining (para 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ren with the teachings of Valen to provide the predictable result of knowing when to move to the next step in the procedure.

Regarding claim 60, modified Ren renders the system of claim 51 obvious as recited hereinabove, Ren discloses further comprising another OCT unit wherein the first location on the at least one of the target tissue or adjacent tissue … an intra-operative OCT image, the preoperative and intra- operative OCT images being obtained by at least one of the OCT unit or the another OCT unit (Ren discloses obtaining information during the surgical procedure as discussed in claim 51; the limitation “at least one of the OCT unit or the another OCT unit” does not require “another OCT unit”), but fails to explicitly disclose using a preoperative OCT image.
Valen teaches a similar system and method for performing glaucoma surgery and providing pre-operative scanning measurement which provides measurements of depth of the layer or layers being affected, depths of remaining tissue…(para 0063). This allows for determining the real-time data with pre-operative data to determine the remaining depth (para 0063). This would provide monitoring the status of the surgery and to facilitate automated control of the procedure, such as time or thickness remaining (para 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ren with the teachings of Valen to provide the predictable result of knowing when to move to the next step in the procedure.

Regarding claim 63, modified Ren renders the system of claim 61 obvious as recited hereinabove, Ren discloses wherein the second graphical visual element changes (figs 3-8) but fails to disclose monitoring as to when the target tissue or adjacent tissue has been penetrated.  Valen teaches a similar system and method for performing glaucoma surgery and monitoring as to when the target tissue or adjacent tissue has been penetrated (para 0057, “a change of color in the ocular structure, for example, can facilitate a determination of when the incisional appropriate penetration level has been reached”). This would provide monitoring the status of the surgery and to facilitate automated or semi-automated control of the procedure (para 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ren with the teachings of Valen to provide the predictable result of knowing when to move to the next step in the procedure.


Regarding claim 68, modified Ren renders the system of claim 65 obvious as recited hereinabove, Ren discloses wherein the processor is further configured to perform operations including: determining, from the OCT data, [a thickness of the trabecular meshwork of the eye]: and displaying, on the viewing device, data corresponding (para 0051, also see rejection of claim 51),  but fails to disclose determining thickness of the trabecular meshwork of the eye
Valen teaches a similar system and method for performing glaucoma surgery and determining, from the imaging data (scanners in paragraph 0054), a thickness of the trabecular meshwork of the eye (para 0054 “determining thicknesses of various layers of the eye”, para 0056 “the patient's trabecular meshwork thickness can be measured”). This would allow for controlling and determining the depth during surgery. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the modified Ren with the teachings of Valen to provide measuring thickness of trabecular meshwork, and other layers, to provide the predictable result of controlling depth.




Regarding claim 69, modified Ren as further modified by Valen renders the system of claim 68 obvious as recited hereinabove, Valen teaches wherein the data corresponding to the determined thickness of the trabecular meshwork of the eye to allow for determining the depth during surgery (para 0054 and 0056). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the modified Ren with the teachings of Valen to provide measuring thickness of trabecular meshwork, and other layers, to provide the predictable result of controlling depth.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-55, 61-64, 66-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 23-27 of U.S. Patent No. 10993840. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a similar system for performing a surgery.  Both sets of claims include similar features used to perform the surgery, such as including an imaging device generating OCT image of a probe in real time and generating microscope image of the body tissue. Both sets of claims include graphical visual elements indicative of the position of the probe within the surgical sight, etc. 

Claims 51-55, 61-64, 66-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 23-27 of U.S. Patent No. 10993840. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a similar system for performing a surgery.  Both sets of claims include similar features used to perform the surgery, such as including an imaging device generating OCT image of a probe in real time and generating microscope image of the body tissue. Both sets of claims include graphical visual elements indicative of the position of the probe within the surgical sight, etc.
Claims 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10517760. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a similar system for performing a surgery.  Both sets of claims include similar features used to perform the surgery, such as including an imaging device generating OCT image of a probe in real time and generating microscope image of the body tissue. Both sets of claims include graphical visual elements indicative of the position of the probe within the surgical sight, etc.
Claims 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-8, 11, 28-29, 32, and 35 of U.S. Patent No. 11,058,584. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a similar system for performing a surgery.  Both sets of claims include similar features used to perform the surgery, such as including an imaging device generating OCT image of a probe in real time and generating microscope image of the body tissue. Both sets of claims include graphical visual elements indicative of the position of the probe within the surgical sight, etc.
Claim 51 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 15868904(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to similar limitations, such as a microscope to view anterior image of an eye, OCT system to transmit data related to the eye and relating to the probe being repositioned within the eye, presenting an augmented view, etc., performing a similar procedure.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792